Citation Nr: 1144197	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 20 percent for a low back strain.

3.  Entitlement to a rating in excess of 20 percent for a cervical strain.

4.  Entitlement to service connection for a respiratory disability.

5.  Entitlement to service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain.

6.  Entitlement to service connection for left leg radiculopathy, to include as secondary to the service-connected low back strain.

7.  Entitlement to service connection for left foot pes planus, to include as secondary to the service-connected low back strain.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008, December 2008 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In the June 2008 rating decision, the RO continued a 50 percent rating for an acquired psychiatric disorder, a 20 percent rating for a low back strain a 20 percent rating for a cervical strain and denied entitlement to a TDIU.  The December 2008 rating decision denied service connection for a respiratory condition.  In the September 2010 rating decision, the RO denied service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain; left leg radiculopathy, to include as secondary to the service-connected low back strain and left foot pes planus, to include as secondary to the service-connected low back strain.

In a January 2011 correspondence, the Veteran's representative indicated that the Veteran desired a Travel Board hearing for her claims for service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain; left leg radiculopathy, to include as secondary to the service-connected low back strain and left foot pes planus, to include as secondary to the service-connected low back strain.  However, in her subsequent February 2011 substantive appeal, the Veteran indicated that she did not want a Board hearing.  No other request for a hearing remains pending in this case.

The issues of entitlement to service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain; left leg radiculopathy, to include as secondary to the service-connected low back strain and left foot pes planus, to include as secondary to the service-connected low back strain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has been manifested by anxiety, nightmares, social isolation, anhedonia, diminished interest in activities, avoidance behavior and sleep difficulties; the record is negative for obsessional rituals which interfered with routine activities, suicidal ideation, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, neglect of personal hygiene, delusions, impaired thought processes or deficiencies in the areas of work, family relations, judgment, or thinking, or mood.

2.  The Veteran's lumbar spine disability was characterized by no more than objective observation of painful forward flexion to 60 degrees without objective evidence of neurological impairment or intervertebral pathology.

3.  The Veteran's cervical spine disability was characterized by no more than objective observation of painful forward flexion to 45 degrees.

4.  A respiratory disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 50 percent for an acquired psychiatric disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9400 (2010).

2.  The criteria for an evaluation in excess of 20 percent for a low back strain have not been met or approximated  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2010).

3.  The criteria for an evaluation in excess of 20 percent for a cervical strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

4.  A respiratory disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in November 2007 and June 2008 letters that explained what information and evidence was needed to substantiate a claim for an increased rating and a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters were provided prior to the date of the issuance of the appealed June 2008 and December 2008 rating decisions.  

The November 2007 and June 2008 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's December 2007, February 2009 and September 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative.  



The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed respiratory disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed respiratory disability related to her service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



I.  Higher Ratings

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.

In this case, the Veteran is currently assigned a 50 percent disability rating for depression/anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434-9400.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9400 for generalized anxiety disorder.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders rating of 50 percent 
is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's anxiety/depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 50 percent disabling.  The Veteran submitted her claim for a rating in excess of 50 percent in September 2007.

A March 2007 VA treatment note assigned the Veteran a GAF score of 71.

A June 2007 VA treatment note assigned the Veteran a GAF score of 61.

The Veteran underwent a VA examination in December 2007.  She currently lived with her husband, his two children, and her son from a previous marriage.  She worked part-time as a clerk with the Postal Service.  She was followed in outpatient psychiatric treatment at the VA.  The Veteran presented with multiple difficulties both emotionally and functionally.  She reported poor sleep and described increased appetite and weight gain, episodes of depressed mood and tearfulness.  She explained that she was "pushing people away" and was negative when talking about family and friends.  She had good interest in leisure activities.  Overall, her level of depression appeared to be quite reactive to her pain condition and daily stressors and appeared to be in the mild to moderate range.  She reported no inappropriate behaviors.  She reported having difficulties with her husband and her mother-in-law.  She spent most of her time with her son and stepchildren and attempted to engage in their activities.  She reported having few friends though she spent time with her supportive family.  She had no difficulties with her activities of daily living.  On examination, she was cooperative but mildly dysphoric.  She reported her mood as "okay" and denied suicidal or homicidal ideation.  There was no evidence of a thought disorder.  Her thought process was logical and goal-directed.  No perceptual disturbances were noted or reported.  Her cognition appeared to be intact and her insight and judgment were good.  The diagnosis was recurrent major depressive disorder.  A GAF score of 60 was assigned.

The Veteran underwent a VA examination in February 2009.  She was living with her husband, his two children and her son.  She was currently receiving unemployment benefits as she had been out of work from her part-time Post Office work since September 2008.  On examination, she generally provided a similar description of her past psychiatric history although she reported some increased severity in her symptoms.  The Veteran described being "very depressed" and was tearful frequently.  She had sleep problems and feelings of frustration and agitation.  She had significant anhedonia, decreased motivation and a desire to be away from others.  She denied suicidal or homicidal ideation.  She did report seeing some shadows at times out of the corner of her eye and reported mild auditory hallucinogenic-type experiences of hearing mumbled voices.  She reported no inappropriate behaviors.  She reported that her symptoms have caused her to be more distant with her husband.  She has chosen not to engage in leisure activities with him and reported some avoidance of her son and stepchildren as she was concerned about them seeing her this depressed.  She enjoyed having her family over but engaged in few other leisure activities outside of her home.  The examiner noted that the Veteran's depression condition would not cause her to be unemployable at this time.  On examination, she was well groomed and cooperative.  Her affect was generally dysphoric with periods of tearfulness.  Her mood was reported as "very depressed".  Her thought process was logical and goal directed.  She described mild auditory and visual hallucinations.  Her cognition was not tested but appeared to be intact.  Her insight was fair and her judgment was good.  The diagnosis was major depressive disorder.  A GAF score of 52 was assigned.  The examiner noted that it appeared that the Veteran's recent job loss and ongoing functional limitations have led to some increased anhedonia, withdrawal from her family members and other symptoms since her last examination.

The Veteran underwent a VA examination in September 2009.  The examiner noted that the Veteran provided no significant additions to the descriptions provided at her February 2009 examination.  On examination, she was oriented times 3 with her thought processes generally linear and goal directed.  There was no visible or reported evidence of thought disorder or other manifestations of psychotic process with the exception of the auditory experiences in which she heard whispers or mumbling.  The shadows noted in her periphery are not definitively true hallucinatory experiences based on her description.  There was no evidence of delusions or paranoia.  There was no reported or visible evidence suggestive of mania or hypomania.  Her affect was initially dysphoric but she became more animated and displayed less restricted range of affect as the interview progressed.  She denied past and present suicidal ideation or the risk of harm to self or others.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  A GAF score of 65 was assigned.  The examiner noted that the Veteran was clearly distressed and visibly unhappy.  However, the examiner felt that the Veteran's presentation was consistent with previous examinations and there had not been a clear deterioration in function since her February 2009 examination.  The examiner noted that the Veteran's mood symptoms were a consequence of chronic pain.

Based on the foregoing, and in considering all the evidence under the laws and regulations as set forth above, the Board finds that the evidence does not show that the Veteran's symptoms warrant a rating in excess of 50 percent as the overall evidence of record on does not reflect the Veteran's symptomatology, in general, was so severe as to approach the criteria for a 70 percent evaluation.  In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, suicidal ideation, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting her ability to function independently, spatial disorientation or neglect of personal hygiene.  

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as she has continued to live with her husband, her two step children, and her son. 

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  While the Board acknowledges that, at times, the Veteran reported seeing some shadows at times out of the corner of her eye and reported mild auditory hallucinogenic-type experiences of hearing mumbled voices, the September 2009 VA examiner noted that the shadows noted in her periphery were not definitively true hallucinatory experiences based on her description.  There was also no evidence of delusions or paranoia.  

Additionally, the Veteran's lowest assigned GAF score of 52 generally reflects moderate symptoms while the December 2007 VA examiner noted that the Veteran's appeared to be in the mild to moderate range.

She did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting herself or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating.   

B.  Entitlement to a rating in excess of 20 percent for a low back strain and entitlement to a rating in excess  of 20 percent for a cervical strain.

Specific Legal Criteria-Neck and Back

The Veteran is currently rated at 20 percent each under Diagnostic Code 5237 for her cervical and thoracolumbar spine disorders.  

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Factual Background 

As the claims for ratings in excess of 20 percent for a lumbar strain and a cervical strain have similar factual backgrounds, they will be addressed together.

The Veteran underwent a VA examination in December 2007.  She reported that her neck pain and stiffness were aggravated by turning her neck and were alleviated with ice, heat and massage.  Her low back pain was aggravated by flexion, extension and rotation in both directions and lifting heavy objects.  She did not describe specific additional limitations of her neck and low back with these aggravating activities.  She did not use assistive devices for her neck but used a lean chair for her back when sitting at work.  She did not report balance difficulty or unsteadiness.  There was no history of falls or gait impairment.  As a result of her neck condition, she reported having limited neck range of motion that limited her ability to look around in either direction.  As a result of her low back, she reported that she had a 15 pound lifting limitation as well as a 4 hours per day work capacity with no more than occasional flexion, extension and squatting activities.  She did not report a specific walking limitation.  She was independent with activities of daily living.  

On examination of the cervical spine, she was in no acute distress but had a notable restricted range of motion of her neck.  She walked normally and did not use assistive devices.  The spine was nontender with normal curvature of the neck and thoracolumbar regions.  The range of motion of the neck and thoracolumbar regions was decreased.  

Active and passive cervical spine range of motion was equal and normal.  Range of motion was forward flexion from 0 to 45 degrees; extension from 0 to 45 degrees; left lateral flexion was from 0 to 45 degrees; right lateral flexion from 0 to 45 degrees; left lateral rotation from 0 to 80 degrees; and right lateral rotation from 0 to 80 degrees.  Cervical spine motion and function was notably slow with a complaint of pain in all directions throughout the range of motion.  There was a limitation of pain and stiffness with repetitive range of motion in all directions.  There was no weakness or postural abnormality of the neck.

On examination of the lumbar spine, active and passive range of motion was equal and normal.  Forward flexion was 0 to 90 degrees; extension was 0 to 30 degrees; left lateral flexion was 0 to 30 degrees; right lateral flexion was 0 to 30 degrees; left lateral rotation was 0 to 30 degrees and right lateral rotation was 0 to 30 degrees.  There was pain with range of motion in all directions throughout, with no weakness.  She had difficulty with repetitive low back range of motion as she reported increased pain.  The spine was nontender to palpitation.  There was nonspecific thoracolumbar paraspinal muscle tenderness throughout.

A neurological examination revealed sensation to sharp touch, soft touch, vibration and temperature intact.

The examiner noted that x-rays of the cervical spine demonstrated severe degenerative changes and physical examination revealed left trapezius muscle tenderness and firmness with slow but full neck range of motion with reported pain.  This condition resulted in limited neck range of motion that decreased with repetition and limited her ability to turn to look behind in either direction.  An MRI of the lumbar spine demonstrated degenerative disc disease and spinal stenosis, with disc bulging.  Physical examination demonstrated full thoracolumbar range of motion that was slow with reported pain.  The low back condition limited lifting to 15 to 20 pounds as well as limiting a sustainable work day to 4 hours and also limiting back flexion, extension and squatting activities.  The examiner indicated that the cervical and lumbar spine range of motion was limited by repetition and pain that limited endurance.  Such repetition resulted in significant functional loss that limited her sustainable occupational level to 4 hours per day.

The Veteran underwent a VA examination in September 2009.  She reported daily low back pain and intermittent radiation of pain, numbness, tingling and stiffness.  There was no reported weakness.  Massage therapy and swimming seemed to help but she could no longer go to the gym to do other forms of exercise because of her back.  Her back was worse with lifting, standing, sitting or driving.  She worked at the Post Office 4 hours a day and frequently had to ask for help to lift packages or move things around.  There were no periods of flare-up, no walking or assistive devices and no other associated symptoms or features.  Examination of the spine demonstrated a normal spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, symmetry and rhythm of spinal motion.  Range of motion of the lumbar spine demonstrated forward flexion from 0 to 60 degrees; extension from 0 to 30 degrees; left lateral flexion from 0 to 20 degrees; right lateral flexion from 0 to 20 degrees; left lateral rotation from 0 to 20 degrees and right lateral rotation from 0 to 20 degrees.  The spine was painful on motion and the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  There was no evidence of spasm, weakness or tenderness.  The diagnosis was lumbar disc disease with degenerative changes and with subjective radicular symptoms with moderate to severe residual functional impairments.


1. Entitlement to a rating in excess of 20 percent for a low back strain.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate Diagnostic Codes if it would result in a higher combined evaluation for the disability. 

The Board has reviewed the evidence of record and finds a rating in excess of 20 percent for the low back disability is not warranted.  In this regard, in the September 2009 VA examination the Veteran had flexion reported as 60 degrees.  The criteria for a 40 percent rating would require forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year must be demonstrated by the evidence of record.  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The evidence shows that the Veteran had subjective complaints of radiculopathy, which will be addressed below.  However, there are no other associated objective neurologic abnormalities shown by either the medical or lay evidence of record.

Although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates her for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 20 percent for a lumbar strain disability must be denied.  



2.  Entitlement to a rating in excess of 20 percent for a cervical strain.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine.  The criteria for a 30 percent rating are: forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 10 percent rating is provided for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.

As noted above, to warrant an evaluation in excess of 20 percent, the Veteran would have to be found to have forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

The record does not contain evidence of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, as such, the general rating criteria do not entitle the Veteran to a rating in excess of 20 percent.  Specifically, the December 2007 VA examination demonstrated forward flexion from 0 to 45 degrees.  The current general rating formula provides for disability ratings without regard to symptoms such as pain, stiffness, or aching. 

The Board has considered the application of a higher rating based on functional loss due to pain on use or due to flare- ups as required under DeLuca, 8 Vet. App. 202.  The Board notes that the December 2007 examiner stated that the cervical range of motion was limited by repetition and pain that limited endurance and that such repetition resulted in significant functional loss that limited her sustainable occupational level to 4 hours per day.  However, the medical evidence reflects that the currently assigned 20 percent rating properly compensates her for the extent of functional loss resulting from any such symptoms as the findings of pain and functional loss already been taken into consideration in the assignment of the current 20 percent rating.

Thus, for all the foregoing reasons, the Board finds that a rating in excess of 20 percent for a cervical strain is not warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disorder, low back strain and cervical strain disabilities is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun. 


II.  Entitlement to service connection for a respiratory condition.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran asserts that she has a current respiratory disability that is related to service.  However, considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for service connection are not met.

The Veteran's service treatment records are negative for treatments or complaints of a respiratory disability.  

A September 2003 VA treatment note reflected a diagnosis of asthma.  The treating physician also noted that the Veteran was first diagnosed with this cough variant type of asthma eight years prior.

A July 2008 VA treatment note also demonstrated a diagnosis of asthma.

The Board notes that multiple VA treatment records demonstrate a diagnosis of asthma.  

As there is a current diagnosis of a respiratory disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of a respiratory disease during service or for several years thereafter.  The first post-service evidence of a respiratory disability is a September 2003VA treatment report reflecting a diagnosis of asthma that was reportedly diagnosed eight years before.  

There is also no medical opinion of record showing a relationship between the current respiratory disorder and her military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any respiratory disorders.  She was not diagnosed with a respiratory disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against her claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of her correspondence to VA in which he asserted their belief that her respiratory disorder was related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current respiratory disorder and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of asthma, does not demonstrate a respiratory disability related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder is denied.

Entitlement to a rating in excess of 20 percent for a low back strain is denied.

Entitlement to a rating in excess of 20 percent for a cervical strain is denied.

Entitlement to service connection for a respiratory disability is denied.





REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran underwent VA examinations in December 2007 and September 2009.  The December 2007 VA examiner noted that a neurological examination was normal.  However the September 2009 examiner diagnosed the Veteran with lumbar degenerative disc disease with degenerative changes with subjective radicular symptoms.  Additionally, in a May 2010 VA treatment note, a physician noted that the Veteran "most likely" had lower back radiculopathy.  

While the September 2009 examiner diagnosed the Veteran with radicular symptoms and degenerative disc disease of the lumbar spine, he did not specifically address whether this radiculopathy was caused or aggravated by the Veteran's service- connected low back strain.

As there is potential evidence of a current left leg radiculopathy disability related to the Veteran's service-connected low back strain, an examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether the Veteran has a current left leg radiculopathy disability and whether it is related to service-connected low back strain.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

VA treatment records also demonstrate a diagnosis of pes planus of the left foot and a left leg length discrepancy.  The Board notes that the Veteran has yet to undergo a VA examination for either of these disabilities.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Additionally, the Board notes that the RO's determination on the claims for service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain; left leg radiculopathy, to include as secondary to the service-connected low back strain and left foot pes planus, to include as secondary to the service-connected low back strain, could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA orthopedic examination to determine the etiology of the claimed left leg radiculopathy, left leg length discrepancy and left foot pes planus disabilities.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion for each disability as to whether the Veteran has left leg radiculopathy, left leg length discrepancy and left foot pes planus disabilities and if so, whether it is at least as likely as not (50 percent probability or greater) that the disability is proximately due to or were aggravated by the service-connected low back disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  The examiner should also request a complete medical occupational and social history from the Veteran.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

3.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claims for service connection for left leg length discrepancy, to include as secondary to the service-connected low back strain; left leg radiculopathy, to include as secondary to the service-connected low back strain and left foot pes planus, to include as secondary to the service-connected low back strain, and his TDIU claim in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


